COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Retired Judge Hodges
UNPUBLISHED




              ROGER WAYNE MOSCHLER
                                                                                  MEMORANDUM OPINION
              v.     Record No. 0244-13-2                                              PER CURIAM
                                                                                       JULY 2, 2013
              KENCO GROUP, INC. AND
               AMERICAN ZURICH INSURANCE COMPANY

                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Roger W. Moschler, pro se, on brief).

                               (Matthew J. Griffin; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                               on brief), for appellees.


                     Roger Wayne Moschler appeals a decision of the Workers’ Compensation Commission

              finding that appellant failed to prove by a preponderance of the evidence that his medical

              treatment beginning in May 2011 was causally related to his accident in November 2010. In

              addition to contesting that finding, appellant also claims the commission failed to consider his

              physician’s impression that the injury was work-related. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Moschler v. Kenco Group, Inc., VWC

              File No. VA020-0000-6266 (Jan. 7, 2013). We dispense with oral argument and summarily

              affirm because the facts and legal contentions are adequately presented in the materials before

              the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                         Affirmed.


                     
                      Retired Judge Hodges took part in the consideration of this case by designation to Code
              § 17.1-400(D).
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.